     Case: 1:20-cv-02236 Document #: 22 Filed: 06/17/20 Page 1 of 1 PageID #:283

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Warren Pendleton, et al.
                                   Plaintiff,
v.                                                      Case No.: 1:20−cv−02236
                                                        Honorable Manish S. Shah
Thomas Dart, et al.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 17, 2020:


        MINUTE entry before the Honorable Manish S. Shah: Plaintiffs' motion to dismiss
[20] is granted. This case is voluntarily dismissed, without prejudice. Defendant's motion
to dismiss [19] is terminated as moot. Enter judgment and terminate case. If plaintiffs'
counsel files a new case with proper plaintiffs bringing effectively the same claim,
counsel must designate the new case as a related case to this one. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
